 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1513 
In the House of Representatives, U. S.,

July 21, 2010
 
RESOLUTION 
Congratulating the Saratoga Race Course as it celebrates its 142nd season. 
 
 
Whereas, July 23, 2010, marks the start of the Saratoga Race Course's 142nd season; 
Whereas the Saratoga Race Course is the oldest continuously operating thoroughbred race track in the United States; 
Whereas the Saratoga Race Course is the oldest organized sporting venue in the United States; 
Whereas 2010 marks the 141st running of the Travers Stakes, the oldest major thoroughbred race in the United States; 
Whereas horseracing enjoys a rich history whose traditions are beloved throughout the world; 
Whereas the Saratoga Race Course welcomes an average of nearly 30,000 visitors per day throughout its race season and 1,000,000 visitors annually, tripling the population of Saratoga Springs each summer; 
Whereas the Saratoga Race Course welcomes the best thoroughbreds from across the United States and from around the world; 
Whereas the Saratoga Race Course has a total economic impact of approximately $200,000,000 throughout Saratoga County and the surrounding communities; 
Whereas the Saratoga Race Course contributes more than 2,500 jobs to Saratoga Springs and the surrounding area as well as nearly 17,000 jobs in related fields; 
Whereas Saratoga Springs is a top destination for tourists from around the world; 
Whereas the Saratoga Race Course has been able to maintain its Victorian charm and original traditions; and 
Whereas the Saratoga Race Course has been recognized by Sports Illustrated Magazine as one of the world’s greatest sporting venues and has contributed to the town of Saratoga receiving the first Great American Place Award from American Heritage Magazine: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the Saratoga Race Course as it celebrates its 142nd season; and 
(2)recognizes the Saratoga Race Course’s important place in horseracing history. 
 
Lorraine C. Miller,Clerk.
